Case 3:20-cv-02059-MEM Document 20 Filed 09/03/21 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT SCRANTON
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
8 Lue
RUSSELL WHITE, JUSTIN GIBBONS,  : CIVIL ACTION SEP 8
GAGE CARA, SHAWN HARNER, 3
JOSEPH BREINER and CYNTHIA : a
SALVADOR, : DEPUT
Plaintiffs,
No.: 3:20-cv-02059-MEM
Ve :
COMMONWEALTH OF PENNSYLVAN TA,: :
JOHN E. WETZEL, in his Personal :
Capacity and in his official Capacity as
SECRETARY OF CORRECTIONS OF
THE COMMONWEALTH OF
PENNSYLVANIA, :
Defendant. 3 JURY TRIAL DEMANDED

ORDER

AND NOW, this S ad day of we , 2021 this matter having come before

 

the Court on Plaintiff's request for a discovery conference, and such conference having
occurred on August 31, 2021, it is hereby ORDERED as follows:
1. Defendants will promptly produce the investigative documents in the possession
of the Department of Corrections and/or SCI Fayette into the death of Inmate
Joseph Gacha, including but not limited to those received from third party
sources, and any communications between the local administration at SCI Fayette
and the Department of Corrections Central Office (including but not limited to
communications with the Office of the Secretary of Corrections and the
Department of Corrections Public Safety HR Delivery Center) relating to the death
of Inmate Gacha.
2. The documents or other things produced in response to this Order will be subject
to the Confidentiality Agreement entered into by the parties through their counsel

on April 13, 2021, which is incorporated herein, and modified pertaining to the

 
   
Case 3:20-cv-02059-MEM Document 20 Filed 09/03/21 Page 2 of 2

documents produced in response to this Order to impose a restriction of “Attorney
Eyes Only.” David L. Deratzian, Esquire, and with him, Hahalis & Kounoupis,
P.C. may not disseminate these materials to any person or entity, including the
Plaintiffs, that is not acting as the agent of Plaintiffs counsel, without the
agreement of the parties or further Order of the Court. This designation shall not
be construed to inhibit the communications between Plaintiffs counsel and
Plaintiffs as to the effect that the information may have on their claims, other than
to prohibit counsel from disclosing the documents themselves.

. This Order is entered without prejudice to the right of any party to object to further
production or similar or related documents, and the relevancy or admissibility of
said documents; nor to limit any party from seeking further discovery into the
matters disclosed pursuant to this Order.

. The form and content of this Order has been stipulated and agreed among the

parties.

BY THE COURT:

 

 
